ALLEN, J.
_ 1. A minor charged with felony waives his right to object to the jurisdiction of the court of common pleas on the ground of his minority, by not filing a plea in abatement to an indictment in the court of common pleas.
2. When a felony charge against a minor is transferred from the juvenile court to the court of common pleas under the provisions of Section 1681, General Code, the grand jury is empowered to return any indictment proper under the facts submitted to it.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Day, and Kinkade, JJ., concur. Robinson, J., concurs in proposition two of the syllabus and in the judgment.